United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.W., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0572
Issued: February 11, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On March 2, 2021 appellant filed a timely appeal from September 11 and October 2, 2020
merit decisions and a December 22, 2020 nonmerit decision of the Office of Workers’
Compensation Programs (OWCP). 1 Pursuant to the Federal Employees’ Compensation Act2

1

The Board notes that, during the pendency of this appeal, OWCP issued an August 10, 2021 decision, which
granted appellant’s request for modification of the October 2, 2020 schedule award decision, and an August 11, 2021
decision granted appellant a schedule award for 7 percent right upper extremity permanent impairment and 15 percent
right lower extremity permanent impairment. (RD 8/10, 11/2021) The Board and OWCP may not simultaneously
exercise jurisdiction over the same issue(s). 20 C.F.R. § § 501.2(c)(3), 10.626; see D.P., Docket No. 20-1330 (issued
February 19, 2021); J.C., Docket No. 19-1849, n.2 (issued November 17, 2020); Russell E. Lerman, 43 ECAB 770
(1992); Douglas E. Billings, 41 ECAB 880 (1990). Consequently, OWCP’s August 10 and 11, 2021 decisions are set
aside as null and void.
2

5 U.S.C. § 8101 et seq.

(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.3
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish disability
from work for the period August 2 through September 13, 2019; (2) whether she has met her
burden of proof to establish permanent impairment of a scheduled member or function of the body,
warranting a schedule award; and (3) whether OWCP abused its discretion in denying appellant’s
request for a hearing pursuant to 5 U.S.C. § 8124(b).
FACTUAL HISTORY
On June 13, 2019 appellant, then a 52-year-old customer service representative, filed a
traumatic injury claim (Form CA-1) alleging that on that date she sustained right shoulder, arm,
wrist, hip, leg, and ankle injuries when she slipped and fell on a damp/wet bathroom floor near a
sink. She stopped work on the date of injury and returned to work on September 16, 2019.
OWCP accepted right shoulder sprain, right knee sprain, and right hip traumatic
trochanteric bursitis as a result of the accepted June 13, 2019 employment incident.
In an August 14, 2019 Form CA-20, Dr. Bridgette Provost, a physician specializing in
internal medicine, noted appellant’s history of injury and diagnoses of right shoulder joint sprain,
right knees sprain, and right hip traumatic trochanteric bursitis. She attributed the diagnosed
conditions to appellant’s fall on June 13, 2019 and found appellant totally disabled for the period
June 13 through August 28, 2019. Dr. Provost advised that any return to work would be
determined at a later date.
In a report dated August 29, 2019, Dr. Kevin E. McGovern, a Board-certified orthopedic
surgeon, diagnosed right hip trochanteric bursitis, which he attributed to the June 13, 2019
employment injury. Physical examination findings included slight reduced right hip motion, pain
on extremes of motion, no swelling or crepitus, and tenderness over the greater trochanter.
Dr. McGovern advised that appellant was to remain off work and continue with her physical
therapy three times a week for four weeks.
In a duty status report (Form CA-17) dated September 17, 2019, Dr. McGovern diagnosed
right hip bursitis and right knee and shoulder strains. He indicated that appellant was unable to
perform her usual work duties and held her off work. Dr. McGovern, in a form CA-20 of even
date, described the June 13, 2019 injury and diagnosed right hip bursitis and right knee and

3

The Board notes that, following the December 22, 2020 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

2

shoulder strains due to a slip and fall on June 13, 2019. He noted the period of disability as June 1
through September 26, 2019.
On June 6, 2020 appellant filed a claim for compensation (Form CA-7) claiming disability
from work for the period August 2 through September 13, 2019. On the reverse side of the claim
form appellant’s supervisor detailed pay status, including a time off award applied on August 6 to
7, 2019; sick leave used on August 5, 2019; and annual leave used on August 2, 2019.
In a separate Form CA-7 of even date, appellant filed a claim for a schedule award.
In a compensation claim development letter dated June 29, 2020, OWCP informed
appellant that additional evidence was required to establish disability for the period August 2
through September 13, 2019 claimed.4 It advised her of the type of evidence required to establish
her claim, including a comprehensive report from her treating physician addressing the periods of
disability. Appellant was afforded 30 days to provide the necessary evidence. No response was
received.
In a July 7, 2020 development letter concerning appellant’s schedule award claim, OWCP
requested that appellant’s treating physician submit a permanent impairment evaluation report in
accordance with the sixth edition of the American Medical Association, Guides to the Evaluation
of Permanent Impairment (A.M.A., Guides).5 It afforded her 30 days to submit additional medical
evidence in support of her schedule award claim. No response was received.
By decision dated September 11, 2020, OWCP denied appellant’s claim for wage-loss
compensation for the period August 2 through September 13, 2019. It noted that she failed to
submit any medical evidence establishing disability for the dates and hours claimed due to her
accepted employment injury.
By decision dated October 2, 2020, OWCP denied appellant’s claim for a schedule award.
On November 30, 2020 appellant requested a telephonic hearing before a representative of
OWCP’s Branch of Hearings and Review regarding the October 2, 2020 denial of her schedule
award claim.
Appellant submitted a November 13, 2020 report from Dr. Timothy S. Frazier, an
orthopedic surgeon. Dr. Frazier diagnosed chronic right shoulder, lumbar, and right knee sprains,
L4-5 disc disease, and chronic right hip trochanteric bursitis, which he attributed to the accepted
June 13, 2019 employment injury. Using the sixth edition of the A.M.A., Guides, he found 23
percent right upper extremity permanent impairment, 25 percent permanent impairment of her
right hip, 21 percent whole person impairment for her lumbar spine, and 24 percent right lower
extremity permanent due to the accepted June 13, 2019 employment.

4

OWCP noted that clarification was required concerning the type of leave appellant was claiming as it appeared
she was claiming LWOP, leave buy back, and a schedule award on different Form CA-7s. It also noted that some of
the leave she claimed conflicted with her continuation of pay dates.
5

A.M.A., Guides (6 th ed. 2009).

3

By decision dated December 22, 2020, the Branch of Hearings and Review denied
appellant’s hearing request, finding that it was untimely filed as it was not received until
November 30, 2020, more than 30 days after its October 2, 2020 merit decision. After excercising
its discretion, OWCP further found that the issue in the case could equally be addressed through
the reconsideration process.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA 6 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, prob ative, and substantial
evidence.7 The term disability is defined as the incapacity, because of an employment injury, to
earn the wages the employee was receiving at the time of the injury.8 For each period of disability
claimed, the employee has the burden of proof to establish that he or she was disabled from work
as a result of the accepted employment injury. 9
Whether a particular injury causes an employee to become disabled from work, and the
duration of that disability, are medical issues that must be proven by a preponderance of the
reliable, probative, and substantial medical evidence. The Board will not require OWCP to pay
compensation for disability in the absence of medical evidence directly addressing the specific
dates of disability for which compensation is claimed. To do so would essentially allow an
employee to self-certify his or her disability and entitlement to compensation. 10
ANALYSIS -- ISSUE 1
The Board has duly considered the matter and finds that the case is not in posture for a
decision with regard to appellant’s claim for wage-loss compensation for the period August 2
through September 13, 2019.
In the case of William A. Couch,11 the Board held that, when adjudicating a claim, OWCP
is obligated to consider all evidence properly submitted by a claimant and received by OWCP
before the final decision is issued.
While OWCP is not required to list every piece of evidence submitted to the record, the
record is clear that the documents, which appellant submitted prior to the acceptance of her claim,
6

Supra note 2.

7

See A.N., Docket No. 20-0320 (issued March 31, 2021); B.K., Docket No. 18-0386 (issued September 14, 2018);
see also Amelia S. Jefferson, 57 ECAB 183 (2005); Nathaniel Milton, 37 ECAB 712 (1986).
8

20 C.F.R. § 10.5(f); A.N., id.; S.T., Docket No. 18-0412 (issued October 22, 2018); Cheryl L. Decavitch, 50 ECAB
397 (1999).
9

See A.N., supra note 7; D.G., Docket No. 18-0597 (issued October 3, 2018); Amelia S. Jefferson, supra note 7.

10

W.C., Docket No. 19-1740 (issued June 4, 2020); J.B., Docket No. 19-0715 (issued September 12, 2019).

11

41 ECAB 548 (1990); T.G., Docket No. 19-1930 (issued January 8, 2021); D.M., Docket No. 20-0099 (issued
July 16, 2020); see also R.D., Docket No. 17-1818 (issued April 3, 2018).

4

were not reviewed by OWCP. In its September 11, 2020 decision, OWCP failed to consider an
August 14, 2019 Form CA-20 from Dr. Provost, as well as August 29 and September 17, 2019
reports from Dr. McGovern. As OWCP did not note receipt or consideration of this medical
evidence, it failed to follow its own procedures by properly discussing the relevant medical reports
of record.12
It is crucial that OWCP review all evidence received prior to the issuance of its final
decision, as the Board’s decisions are final with regard to the subject matter appealed. 13 The Board
finds that this case is not in posture for decision as OWCP did not review the above -noted evidence
in its September 11, 2020 decision. 14 On remand OWCP shall review all evidence of record, and
following any further development as it deems necessary, it shall issue a de novo decision
regarding appellant’s wage-loss compensation claim.
LEGAL PRECEDENT -- ISSUE 2
The schedule award provisions of FECA15 and its implementing federal regulations, 16 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. FECA,
however, does not specify the manner in which the percentage of loss of a member shall be
determined. For consistent results and to ensure equal justice, the Board has authorized the use of
a single set of tables so that there may be uniform standards applicable to all claimants. 17 For
schedule awards after May 1, 2009, the impairment is evaluated under the sixth edition of the
A.M.A., Guides, published in 2009.18 The Board has approved the use by OWCP of the A.M.A.,
Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes. 19
A claimant has the burden of proof under FECA to establish permanent impairment of a
scheduled member or function of the body as a result of his or her employment injury entitling
12
P.B., Docket No. 21-0157 (issued September 2, 2021). All evidence submitted should be reviewed and discussed
in the decision. Evidence received following development that lacks probative value should also be acknowledged.
Whenever possible, the evidence should be referenced by author and date. Federal (FECA) Procedure Manual, Part
2 -- Claims, Initial Denials, Chapter 2.1401.5(b)(2) (November 2012).
13

See T.G., supra note 11; C.S., Docket No. 18-1760 (issued November 25, 2019); Yvette N. Davis, 55 ECAB 475
(2004); see also William A. Couch, supra note 11.
14

See T.G., id.; V.C., Docket No. 16-0694 (issued August 19, 2016).

15

5 U.S.C. § 8107.

16

20 C.F.R. § 10.404.

17

Id. at § 10.404(a).

18

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5(a) (March 2017); see also id. at Chapter 3.700.2 and Exhibit 1 (January 2010).
19

D.P., Docket No. 20-1330 (issued February 19, 2021); D.S., Docket No. 18-1140 (issued January 29, 2019);
Isidoro Rivera, 12 ECAB 348 (1961).

5

him or her to a schedule award. 20 OWCP’s procedures provide that, to support a schedule award,
the file must contain competent medical evidence, which shows that the impairment has reached a
permanent and fixed state and indicates the date on which this occurred (date of maximum medical
improvement), describes the impairment in sufficient detail so that it can be visualized on review,
and computes the percentage of impairment in accordance with the A.M.A., Guides.21 Its
procedures further provide that, if a claimant has not submitted a permanent impairment
evaluation, it should request a detailed report that includes a discussion of how the impairment
rating was calculated. 22 If the claimant does not provide an impairment evaluation and there is no
indication of permanent impairment in the medical evidence of file, the claims examiner may
proceed with a formal denial of the award. 23
ANALYSIS -- ISSUE 2
The Board finds that appellant has not met her burden of proof to establish permanent
impairment of a scheduled member or function of the body, warranting a schedule award.
On June 6, 2020 appellant filed a claim for a schedule award. No medical evidence was
received in support of her schedule award claim. In a July 7, 2020 development letter, OWCP
requested a medical opinion from appellant’s treating physician regarding the extent of her
permanent impairment in accordance with the A.M.A., Guides. Appellant, however, did not
submit the necessary evidence.
As noted above, if the claimant does not provide a report from a treating physician from
which appellant’s permanent impairment of a scheduled member of function of the body can be
visualized, and there is no indication of permanent impairment in the medical evidence of file, the
claims examiner may proceed with a formal denial of the award. 24 Because appellant did not
submit medical evidence to establish permanent impairment of a scheduled member or function of
the body, in accordance with the sixth edition of the A.M.A., Guides, she has not met her burden
of proof to establish her schedule award claim. 25
LEGAL PRECEDENT -- ISSUE 3
Section 8124(b)(1) of FECA provides that “a claimant for compensation not satisfied with
a decision of the Secretary is entitled, on request made within 30 days after the date of the issuance

20

D.P., id.; M.G., Docket No. 19-0823 (issued September 17, 2019); D.F., Docket No. 18-1337 (issued
February 11, 2019); Tammy L. Meehan, 53 ECAB 229 (2001).
21

Supra note 18 at Chapter 2.808.5 (March 2017).

22

Id. at Chapter 2.808.6(a) (March 2017).

23

Id. at Chapter 2.808.6(c) (March 2017).

24

Id.

25

See D.P., supra note 19; T.M., Docket No. 19-1126 (issued September 22, 2020).

6

of the decision, to a hearing on his [or her] claim before a representative of the Secretary.”26
Sections 10.617 and 10.618 of the federal regulations implementing this section of FECA provide
that a claimant shall be afforded a choice of an oral hearing or a review of the written record by a
representative of the Secretary. 27 A claimant is entitled to a hearing or review of the written record
as a matter of right only if the request is filed within the requisite 30 days as determined by
postmark or other carrier’s date marking and before the claimant has requested reconsideration. 28
Although there is no right to a review of the written record or an oral hearing, if not requested
within the 30-day time period, OWCP may within its discretionary powers grant or deny
appellant’s request and must exercise its discretion.
ANALYSIS -- ISSUE 3
The Board finds that OWCP properly denied appellant’s request for telephonic hearing
pursuant to 5 U.S.C. § 8124(b) as untimely filed.
OWCP’s regulations provide that the request for an oral hearing must be made within 30
days of the date of the decision for which a review is sought. 29 Appellant’s hearing request was
dated November 30, 2020, which was more than 30 days after October 2, 2020 decision. As such,
the Board finds that her hearing request was untimely filed and she was, therefore, not entitled to
an oral hearing as a matter of right. 30
OWCP also has the discretionary power to grant an oral hearing or review of the written
record even if the claimant is not entitled to a review as a matter of right. The Board finds that
OWCP properly exercised its discretion in its December 22, 2020 decision, as it noted that it had
determined that the issue could be equally well addressed through a request for reconsideration.
The Board has held that the only limitation on OWCP’s discretionary authority is reasonableness.
An abuse of discretion is shown through proof of manifest error, a clearly unreasonable exercise
of judgment, or actions taken which are contrary to logic and probable deduction from established
facts.31 In this case, the evidence of record does not establish that OWCP abused its discretion in
denying appellant’s request for a hearing. Accordingly, the Board finds that OWCP properly
denied her request for an oral hearing. 32

26

5 U.S.C. § 8124(b)(1).

27

20 C.F.R. §§ 10.616, 10.617.

28

Id. at § 10.616(a).

29

Id.

30

A.G., Docket No. 20-1319 (issued May 19, 2021); B.H., Docket No. 20-0777 (issued October 21, 2020).
Timeliness is determined by the postmark on the envelope, if available. Otherwise, the date of the letter itself should
be used. See J.H., Docket No. 06-1565 (issued February 20, 2007); James B. Moses, 52 ECAB 465 (2001), citing
William J. Kapfhammer, 42 ECAB 271 (1990); see also Douglas McLean, 42 ECAB 759 (1991).
31

A.G., id.; W.H., Docket No. 20-0562 (issued August 6, 2020).

32

Id.

7

CONCLUSION
The Board finds that this case is not in posture for decision with regard to appellant’s claim
for compensation for disability from work for the period August 2 through September 13, 2019.
The Board further finds that appellant has not met her burden of proof to establish permanent
impairment of a scheduled member or function of the body, warranting a schedule award. The
Board also finds that OWCP properly denied her request for an oral hearing pursuant to 5 U.S.C.
§ 8124(b) as untimely filed.
ORDER
IT IS HEREBY ORDERED THAT the October 2 and December 22, 2020 decisions of
the Office of Workers’ Compensation Programs are affirmed. The September 11, 2020 decision
of the Office of Workers’ Compensation Programs is set aside and the case is remanded to OWCP
for further action consistent with this decision of the Board.
Issued: February 11, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees' Compensation Appeals Board

Janice B. Askin, Judge
Employees' Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees' Compensation Appeals Board

8

